Citation Nr: 1537954	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-32 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Christine A. Coronado, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for anxiety disorder, not otherwise specified, with a 30 percent rating, from March 23, 2011.

Although service connection was originally established for anxiety disorder, not otherwise specified, the Board notes that the Veteran's service-connected mental health disability has been recharacterized as PTSD, based on evidence that shows a PTSD diagnosis.  See, e.g., November 2014 VA medical opinion (stating that the evidence shows symptoms of PTSD during the appeal period and that PTSD should be considered a progression of the previously diagnosed anxiety disorder).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in June 2015.  A transcript of that hearing is of record. 

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

The Veteran's PTSD has been shown to have resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood but without total social and occupational impairment for any portion of the appeal period.



CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

With regard to the duty to notify, the Veteran submitted his claim through the Fully Developed Claim Program.  In these circumstances, the VA does not send a separate "Section 5103 notice" letter.  Instead, the notice is provided in the form claimants use to apply for benefits.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

The Veteran was afforded VA examinations for his PTSD in June 2011 and May 2014 to determine the severity of his mental health disability.  Although the Veteran has argued that the May 2014 VA examination was inadequate because it failed to consider certain aspects of his disability, the Board finds that a new examination is not necessary, as there is evidence of record to support an increased rating.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014, as was the case here.  This version of the DSM no longer relies on Global Assessment of Functioning (GAF) scores and thus such evidence will not be considered in evaluating the claim.  

The Veteran's service-connected PTSD has been assigned an initial 30 percent rating, effective March 23, 2011.  The Board finds that he meets the criteria for a rating of 70 percent, but no higher, for the entire appeal period.  

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.


In the present case, the Veteran was afforded a VA examination in June 2011.  He was not in a relationship at the time, and it had been two or three years since he had been in one.  He had no children and stated that he had a good relationship with his brothers.  He reported having friends, and attending church and fraternity meetings.  He denied any history of suicide attempts or violence.  The examiner noted that he was tense and mildly fidgety during the examination.  Appearance, speech, orientation, and attitude were appropriate.  Mood and affect were anxious.  His thought process was described as rambling.  The examiner noted no delusions.  Judgment and insight were appropriate.  The Veteran reported sleep impairment, with five to six hours of sleep per night and sometimes feeling depressed in the morning.  As noted by the examiner, the Veteran did not have inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or suicidal thoughts.  The examiner noted that although the Veteran endorsed having panic attacks, his description of getting panicky over small things and feeling nervous or frustrated sounded more like heightened arousal and anxiety, but not an actual panic attack.  As for persistent symptoms of increased arousal, the examiner noted difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  The Veteran reported being tense and anxious a lot and keeping two or three loaded pistols near his bed.  The examiner noted that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his mental health disability, but with generally satisfactory functioning.  In this regard, the examiner stated that although the Veteran was prone to being high strung and anxious, he was able to manage work tasks and relationships, and did not report social impairment, noting that he is involved in several social organizations and had casual social interactions.

The Veteran was afforded a second VA examination in May 2014.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events.  The Veteran reported sleeping only two or three hours per day, and requiring sleep medication to go to sleep.  He also reported startling easily, chronic difficulties with irritability and anger management, forgetfulness, depressed mood, distressing memories of his combat experiences, nightmares, flashbacks, and avoidance of combat-related thoughts.  Overall, findings were consistent with the June 2011 VA examination.

VA treatment records from July 2011, forward, are consistent with the VA examinations.  These records generally show continuing anger, depression, rage, stress, anxiety, and sleep difficulties.  Significantly, in August 2011, the Veteran reported fleeting thoughts of hurting himself and others.  In October 2011, he endorsed occasional passive suicidal ideation.

In a December 2014 statement, the Veteran stated his belief that the May 2014 VA examination had been inadequate.  In this regard, he indicated that work-related problems were not even brought out.  He stated that working around other people is definitely a severe problem in his life, that he has a tendency to harm other people and himself, and that memory loss was a problem in his life.

In his January 2015 substantive appeal, the Veteran stated that his mental health disability caused him significant and debilitating issues with his functioning.  He reported constant panic attacks, sometimes more than once per day.  He indicated that he could not stand crowded situations, his memory was significantly impaired, and he could not sleep.  He seldom left his house or had close friends with whom he could discuss personal issues.  He described himself as emotionally unstable and stated that he has difficulties with interpersonal relationship and often has bouts of rage and anger for no apparent reason.  He attended weekly counseling.

During the June 2015 Board hearing, the Veteran testified that he suffered from panic attacks, which affect his daily living and occur two to four times per week.  In this regard, he stated that loud sounds or bright lights make him nervous and jumpy, at which point he retreats from social situations and isolates himself.  He stated that he gets his groceries either very early in the morning or very late at night in order to avoid contact with large groups of people.  He reported significant short-term memory problems.  He had never been married and had had some relationships that never lasted longer than a year.  He stated that he keeps to himself but does meet with groups of veterans, with whom he can relate; he cannot relate as well with non-veterans.  He had been attending weekly counseling for the past few years and took medications, including sleeping pills.  He reported dreams and flashbacks, waking up in a sweat, keeping his gun by his bed, locking windows and doors, and surveilling the perimeter of his house.  He stated that he was retired since 2004, having worked at a tire manufacturing company.  He stated that he had trouble getting along with his co-workers and would keep to himself.  He reported problems controlling his anger, including getting upset at minor things while driving, but stated that he tries to hold back the rage.  

Overall, these reports provide evidence in support of a 70 percent evaluation throughout the rating period on appeal.  Indeed, the evidence shows serious symptoms and major impairment.  Suicidal and violent thoughts were at times noted.  The Veteran has never been married or had a long relationship, does not have children, and is only able to socially interact with other veterans who are in a similar predicament to him.  All of these factors are consistent with a 70 percent evaluation.  Nevertheless, the record is against a finding of total impairment, as the Veteran reported going to church and meeting with fellow Veterans.  Moreover, there has not been any indication of inappropriate behavior or deficits in communication rendering him completely impaired either socially or occupationally.  Simply stated, the Veteran's symptoms do not merit a rating in excess of 70 percent according to the schedular criteria.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his PTSD.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Although there is evidence that the Veteran had problems at work due to his mental health disability, there is no indication or argument that he is unable to work due to his PTSD.  As such, the Board finds that a claim for a TDIU has not been raised.

In sum, the weight of the evidence favors an initial rating of 70 percent, but no higher, for PTSD during the entire appeal period.  


ORDER

An initial rating of 70 percent, but no higher, for PTSD is granted.




______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


